JEB BUSH, GOVERNOR ALAN LEVINE, SECRETARY

March 15, 2005

Mr. Mitch Wright
Amerigroup Florida, Inc. 4425 Corporation Lane Virginia Beach, FL 23462

Dear Mr. Wright:

Enclosed is an executed copy of Amendment No. 4 to AHCA Contract No. FA523,
Health Care Services to Medicaid Beneficiaries (HMO), for your records. Should
you have any questions I may be contacted at (850) 414 — 7653.

Sincerely,

/s/ Barbara B. Vaughan



      Barbara B. Vaughan, Mgmt. Review Specialist Procurement Office

BBV/bv

Enclosures

cc: Christina Lopez, AHCA Contract Manager, MS #50

     
2727 Mahan Drive • Mail Stop #15
Tallahassee, FL 32308
  Visit AHCA online at
ahca.myflorida.com

1

AHCA CONTRACT NO. FA523

AMENDMENT NO. 4

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP OF
FLORIDA, INC., hereinafter referred to as the “Vendor”, is hereby amended as
follows:

WHEREAS, the Vendor’s name has been referenced as Amerigroup of Florida, Inc.
throughout the Contract and its attachments.

WHEREAS, Amerigroup of Florida, Inc. is not the correct name of the Vendor, the
correct name being “Amerigroup Florida, Inc.”

NOW, THEREFORE, the Contract and its attachments are hereby amended to reflect
the correct Vendor name.

1. The Vendor name is hereby amended from Amerigroup of Florida, Inc. to
Amerigroup Florida, Inc.

2. Standard Contract, Section ILA, Contract Amount, the first sentence is hereby
amended to now read:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $663,357,697.00 (an increase of $4,531,502.00), subject to
the availability of funds.



  3.   Effective March 1, 2005, Attachment I, section 90.0, Payment and
Authorized Enrollment Levels, Table 2, Area 07 is hereby amended to read as
follows:

Table 2

                                                                          Area
07 General Rates plus Mental Health Plan -
  015005308(ORANGE) 015005313(SEMINOLE)
  015005314(OSCEOLA)
       
 
  <1 year     1-5       6-13     14-20 Male   14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    337.20       76.92       58.07       59.10       114.69       136.45      
206.32       287.87       287.87  
SSI/No Medicare
    3217.90       406.84       260.45       239.73       239.73       628.24    
  628.24       594.96       594.96  
SSI/Part B
    266.03       266.03       266.03       266.03       266.03       266.03    
  266.03       266.03       266.03  
SSI/Part A & B
    293.59       293.59       293.59       293.59       293.59       293.59    
  293.59       293.59       208.25  



  4.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 3, the second paragraph is hereby amended to now read:

Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $663,357,697.00 (an increase of $4,531,502.00),
expressed on page seven of this contract.



  5.   This amendment shall begin on March 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is later.

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.



      This amendment and all its attachments are hereby made a part of the
Contract. AHCA Contract No. FA523, Amendment No. 4, Page 1 of 2  

AHCA Form 2100-0002 (Rev. NOV03)

2

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 2 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

      AMERIGROUP FLORIDA, INC.   STATE OF FLORIDA, AGENCY FOR HEALTH CARE    
ADMINISTRATION
SIGNED
BY: /s/ Don Gilmore
  SIGNED
BY:
 
 

 
   
NAME: Don Gilmore
TITLE: CEO
  NAME: Alan Levine
TITLE: Secretary
 
   
DATE: 2/28/05
  DATE:
 
   



      REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA523, Amendment No. 4, Page 2 of 2

AHCA Form 2100-0002 (Rev. NOV03)

3

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 2 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

          AMERIGROUP FLORIDA, INC.   STATE OF FLORIDA, AGENCY FOR HEALTH    
CARE ADMINISTRATION    
SIGNED
BY:
  SIGNED
BY: /s/Alan Levine  


 
       
NAME: Don Gilmore
  NAME: Alan Levine  

 
 
 

TITLE:CEO
  TITLE: Secretary  

 
       
DATE:
  DATE: 2/28/05  

 
       



      REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

AHCA Contract No. FA523, Amendment No. 4, Page 2 of 2

AHCA Form 2100-0002 (Rev. NOV03)

4